PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Grzegorz MalewiczAlabastrowa 56Kielce 25753 PL POLAND


In re Application of	:	
	Malewicz, Grzegorz	:	DECISION ON PETITION 
Application No. 16/864,157	:	UNDER 37 C.F.R. 1.181 
Filed: May 1, 2020	:	
For:	METHOD AND AN APPARATUS FOR	:	
	SEASRCHING OR COMPARING SITES 	:
         USING ROUTES OR ROUTE LENGTHS            :
         BETWEEN SITES AND PLACES WITHIN A     :
         TRANSPORATION SYSTEM	                               :

This is a decision on the petition under 37 CFR 1.181 filed August 21, 2021 requesting to recuse the examiner from the instant application.

The petition is DISMISSED.  

Background
A review of the application file shows that:
May 24, 2021, a Non-Final Office action was mailed.
August 21, 2021, the instant petition was filed.

Applicable Regulations, Manual of Patent Examining Procedure and Notice Sections

In re Arnott, 19 USPQ2d 1049, 1052 (Comm'r Pat. 1991)
Petitioner is not entitled to choose his or her examiner, Supervisory Patent Examiner, or other deciding official.

In re Ovshinsky, 24 USPQ2d 1241, 1251-1252 (Comm'r Pats. 1992)
A petitioner seeking transfer of his or her application to a new examiner must demonstrate improper conduct amounting to bias or the appearance of bias on the part of the examiner.

Lear, Inc. v. Adkins, 395 U.S. 653, 670 (1969)
Reasonable people can disagree as to whether a given claim is patentable and on what basis.

Rule 1.3    Business to be conducted with decorum and courtesy.
Applicants and their attorneys or agents are required to conduct their business with the United States Patent and Trademark Office with decorum and courtesy. Papers presented in violation of this requirement will be submitted to the Director and will not be entered. A notice of the non-entry of the paper will be provided. Complaints against examiners and other employees must be made in correspondence separate from other papers.

DISCUSSION AND ANALYSIS

In the petition filed on August 21, 2021, petitioner argues that: 

“The Examiner and the Supervisor are biased against the parent patent application 16/274,242, as supported by overwhelming evidence on record, and…It is, therefore, clear that both individuals will also act with bias against child patent application 16/864,157…”.
In addition, the petitioner requested “…a change of the examiner, so that different examiner and supervisor be assigned to the child patent application 16/864,157”.


In response to arguments above:

Petitioner alleges bias in two separate applications, namely Utility Patent Application Nos. 16/274,242 and 16/864,157. In particular, petitioner alleged that “The Examiner and the Supervisor are biased against the parent patent application 16/274,242, as supported by overwhelming evidence on record, and…It is, therefore, clear that both individuals will also act with bias against child patent application 16/864,157…” The petitioner’s cited evidence of bias is based on Application No. 16/274,242, not the instant application. Note that as indicated in the previous petition decision for Application No. 16/274,242, issued on August 27, 2021, the previous petition requests were dismissed for failure to provide proof of the Examiner’s bias.

In regards to petitioner’s request for removal of the examiner from the proceeding of the instant application, a petitioner is not entitled to choose his or her examiner, Supervisory Patent Examiner, or other deciding official. See ln re Amott, l 9 USPQ2d 1049, 1052 (Comm'r Pat. l 991). A petitioner seeking transfer of his or her application to a new examiner must demonstrate improper conduct amounting to bias or the appearance of bias on the part of the examiner. See In re Ovshinsky, 24 USPQ2d 1241, 1251-1252 (Comm’r Pats. 1992). The record of the instant application does not indicate improper conduct amounting to bias or the appearance of bias on 

Reasonable people can disagree as to whether a given claim is patentable and on what basis. See Lear, Inc. v. Adkins, 395 U.S. 653, 670 (1969).A mere difference of opinion between the Examiner and the Petitioner as to the patentability of one or more claims does not evidence bias or improper conduct on the part of the Examiner, much less warrant his replacement. In view of the above, the Petitioner has not demonstrated improper actions amounting to bias or the appearance of bias on the part of the Examiner involved with the prosecution of the instant application. 

Petitioner’s allegations and the examination of the instant application and have been carefully reviewed.  However, Petitioner’s allegations are not persuasive.  There is no evidence of bias or improper conduct therein on the part of the Examiner that would warrant replacing him with another, or transferring the application for examination. In addition, the petitioner’s allegation and exhibits, each relate to alleged actions taken in application other than the instant application.  Such actions do not directly affect the prosecution of the instant application and are only reviewed herein to determine whether bias or appearance of bias on the part of the Examiner is indicated.  Having looked at the actions taken in the other co-pending actions in the patent family of the instant application, there is no bias or appearance of bias supported by the evidence as indicated in the previous petition decision for Application No. 16/274,242, issued on August 27, 2021.


CONCLUSION

	For the reasons stated above, the record of the instant application does not indicate improper conduct amounting to bias, prejudice, or the appearance of bias on the part of the examiner, so as to warrant transfer of the above-identified application to a new examiner. The petitioner has failed to adequately demonstrate bias or the appearance of bias towards applicant by the examiner or the supervisor. Thus, the petition is hereby DISMISSED.  

Any questions concerning this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5745.


 /JAMES P TRAMMELL/_______________________
James P. Trammel, Director
Patent Technology Center 3600
(571) 272-6712

/SB/:  11/01/2021